                           Case 19-21396-RAM          Doc 56     Filed 12/10/20      Page 1 of 2




              ORDERED in the Southern District of Florida on December 9, 2020.




                                                                            Robert A. Mark, Judge
                                                                            United States Bankruptcy Court
_____________________________________________________________________________




                                    UNITED STATES BANKRUPTCY COURT
                                      SOUTHERN DISTRICT OF FLORIDA
                                             www.flsb.uscourts.gov


          In re:                                                          Case No. 19-21396-RAM
                                                                          Chapter 13
          ALINULLOA
                  Debtor(s)                 I

                          ORDER SUSTAINING TRUSTEE's OBJECTION TO CLAIM 5.2
                                  FILED BY TD RETAIL CARD SERVICES

                    This matter having been considered without hearing upon the Trustee's Objection to
          Claim[s] [DE #     '5C:> ], and the objector by submitting this form order having represented that
          the objection was served on the parties listed below, that the 30-day response time provided by
          Local Rule 3007-l(D) has expired, that no one listed below has filed, or served on the objector, a
          response to the objection, and that the relief to be granted in this order is the identical relief
          requested in the objection, and this court having considered the basis for the objection to the
          claim, it is
                   ORDERED that Trustee's objection[s] to the following claim[s] is [are] sustained as



  LF-25 (rev. 12/01115)
                         Case 19-21396-RAM      Doc 56     Filed 12/10/20    Page 2 of 2



         Claim number 5.2 filed by TD RETAIL CARD SERVICES is stricken and disallowed as a late
         filed claim


                                                               ###

         Submitted by:

                              NANCY K. NEIDICH, ESQUIRE
                              STANDING CHAPTER 13 TRUSTEE
                              P.O. BOX 279806
                              MIRAMAR, FL 33027-9806

        Nancy K Neidich, Esq, Chapter 13 Trustee shall serve a copy of the signed order on the Debtor
        and Creditor and file with the court a certificate of service conforming with Local Rule
        2002-l(F).




LF-25 (rev. 12/01/15)
